Peters, J.
We think that none of the objections, urged against the validity of the proceedings of the town in this case, should be sustained.
The first objection taken is, that the recommendation of the town officers, in favor of a discontinuance of one district and the annexation of its territory to others, was insufficient, because it did not contain a descriptiqn of the particular portions to be respectively annexed. The statute provides that school districts shall not be altered, discontinued, or annexed to others, except upon a recommendation of the municipal authorities. It does not require the definite and exact results of a contemplated change to be given. The recommendation may be in general terms. The town may then settle the details as it pleases. The question does not arise here whether the town could make an alteration in one way when it had been recommended in another. In this case the action of the town was not in any respect in conflict with the recommendation of its municipal officers.
The next objection is, that it does not appear by the vote of the town that the requirement of the statute was observed, which provided that a discontinuance of a district may be made “on conditions proper to preserve the rights and obligations of its inhabitants.” But it does not appear to the contrary. No action relative to the school house was necessary as a condition of discontinuance. Sufficient provision for the disposition of that property is found in R. S., c. 11, § 3. And by the same section, the corporate powers and liabilities of a district remain after discontinuance, so far as may be necessary for the enforcement of its rights and duties.
Another objection, much relied upon by the plaintiff, is, that the vote of the town is ineffectual to create an alteration of the districts, because, as he contends, it does not describe by geographical boundaries the alterations designed to be made. The vote was, “to divide school district No. 2, and annex Mark H. Grindle and all northwest to district No. 3, and the remainder of said No. 2 district to district No. 1.” From the statement of facts it is *47clear that this description would be definite enough and well understood, if the reference to “Mark II. Grindle” could be regarded as identifying the homestead owned and occupied by him, and not as a personal description merely. The plaintiff relies upon cases in this State and Massachusetts, where it has been decided that a school district should be established or divided by geographical bounds, and that setting off individuals by name merely would not be sufficient; but that setting off individuals with their estates would be a sufficient compliance with the law. Deane v. Washburn, 17 Maine, 100; Perry v. Dover, 12 Pick., 206; Alden v. Rounseville, 7 Metc., 218; Nye v. Marion, 7 Gray, 244. But we think that a fair and practical construction of the vote in this case, under the facts stated, is, that the district was really divided by geographical bounds within the meaning of the decided cases; and that the homestead of Grindle and all the district northwest of him went one way, and the rest of the district another. The vote was to “divide school district No. 2;” of course it was to be some territorial division; and what it was to be is indicated only by the reference to Grindle. The words used were undoubtedly intended to comprehend the territory by him owned and occupied. The words “all northwest” include all the estates in the district situated northwest of that of Grindle, with the inhabitants thereon. The plaintiff's person and property fell into district No. 1. Any other construction than this would require the vote to be rejected as entirely senseless. Plaintiff nonsuit.
Appleton, C. J., Gutting, Walton, Barrows and Daneorth, JJ., concurred.